United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-40942
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PEDRO REYNA-GONZALEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-263-ALL
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Pedro Reyna-Gonzalez is appealing the district court's

denial of his motion for the reduction of his sentence pursuant

to 18 U.S.C. § 3582(c)(1).   He argues that he is entitled to have

his sentence shortened under Amendment 632 to the Sentencing

Guidelines.

     Amendments may be applied retroactively upon a motion under

18 U.S.C. § 3582(c)(2) only if they are specifically set forth in

U.S.S.G. § 1B1.10(c).   U.S.S.G. § 1B1.10(a), p.s. (Nov. 2001).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40942
                                 -2-

Amendment 632 is not listed in § 1B1.10(c) and therefore may not

be applied retroactively.   See § 1B1.10(c), p.s. (Nov. 2001);

United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996).   The

district court lacked the authority to modify Reyna's sentence

under 18 U.S.C. § 3582(c)(2) and thus did not abuse its

discretion in denying the motion under that provision.

     AFFIRMED.